
	
		III
		111th CONGRESS
		1st Session
		S. RES. 7
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate regarding designation
		  of the month of November as National Military Family
		  Month.
	
	
		Whereas military families, through their sacrifices and
			 their dedication to the United States and its values, represent the bedrock
			 upon which the United States was founded and upon which the country continues
			 to rely in these perilous and challenging times: Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Senate that the month of November should be designated as
			 National Military Family Month; and
			(2)the Senate
			 encourages the people of the United States to observe National Military Family
			 Month with appropriate ceremonies and activities.
			
